J-A16030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                             Appellee

                        v.

    DOMINIQUE RAQUEIM BAINES

                             Appellant              No. 1623 MDA 2019


         Appeal from the Judgment of Sentence entered March 15, 2016
                In the Court of Common Pleas of Dauphin County
               Criminal Division at No: CP-22-CR-0003432-2015


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 24, 2020

        Appellant, Dominique Raqueim Baines, appeals from the judgment of

sentence imposed on March 15, 2016, in the Court of Common Pleas of

Dauphin County following entry of a guilty plea to, inter alia, third-degree

murder, criminal attempt–homicide, aggravated assault, and firearms

charges.1 Appellant argues the trial court erred in denying his post-sentence

motion seeking withdrawal of his guilty plea. Alternatively, he contends the

trial court imposed an excessive aggregate sentence of 30 to 60 years in

prison. Following review, we affirm.

        Our review of the record reveals that Appellant was charged with the

above-mentioned crimes stemming from events that occurred on May 16,


____________________________________________


1   18 Pa.C.S.A. §§ 2502(c), 901(a), 2702(a)(1), 6105(a)(1), and 6106(a)(1).
J-A16030-20


2015, except that he faced a first-degree rather than third-degree murder

charge. The guilty plea and sentencing transcript suggests that Appellant’s

jury trial was just underway on March 15, 2016, when the prosecutor advised

the trial judge that Appellant intended to enter a negotiated guilty plea. Notes

of Testimony, 3/15/16, at 2. Specifically, Appellant intended to plead guilty

to third-degree rather than first-degree murder, and guilty to the remaining

charges of criminal attempt, aggravated assault, and firearms violations. Id.

at 2-3. As the prosecutor explained, “The negotiation, Your Honor, relates to

Count 1 of the criminal information in which . . . the Commonwealth was

seeking a first degree murder conviction on the criminal homicide charge[.]”
Id. at 2.

       In the course of the plea hearing, Appellant acknowledged the following

underlying facts, as summarized by the prosecutor:

       On the evening of May 16th of 2015 [Appellant] did cause the
       death of Cordell Nash-Matthews and the serious bodily injury of
       Tiara Nash-Johnson in that you drew your blue and white .380
       handgun and that you did shoot Cordell three times in the back
       and Tiara once in the arm during the course of the four shots that
       you shot that night; that you were, in fact carrying the gun while
       you were a person not to possess a firearm; and that you also did
       have no license to carry that firearm. Do you understand and
       accept as true those facts for purposes of this plea?
Id. at 16. Appellant responded, “Yes.” Id.2
____________________________________________


2 As the trial court acknowledged, “The victim Tiara Nash-Johnson reported to
police that the shooting arose out of a dispute over a $40 loan [from Nash-
Johnson to Appellant].” Trial Court Memorandum and Order, 9/10/19, at 2
(citing Police Criminal Complaint, Affidavit of Probable Cause, 5/19/15). We



                                           -2-
J-A16030-20



       During the course of the hearing, the prosecutor conducted a colloquy

of Appellant, including the specifics of the plea agreement and the elements

of the crimes to which Appellant was pleading guilty under the agreement.
Id. at 3-12. With respect to the voluntariness of the plea, Appellant testified

that he was choosing to plead of his own free will and that no one forced him

to accept the plea. Id. at 7-8. The following exchange then occurred:

       Prosecutor: And outside of the reduction from first degree to
       third degree murder has anything been promised to you in
       exchange for your plea here today?

       Appellant: No, sir.

       Prosecutor: You understand that the Judge would have the
       ultimate discretion in sentencing here today?

       Appellant: Yes, sir.

       Prosecutor: And knowing that[,] is it your intent voluntarily,
       knowingly, and intelligently to plead here today?

       Appellant: Plead guilty?

       Prosecutor: Yes.

       Appellant: Yes, sir.
Id. at 8.

       At the conclusion of the colloquy, the trial judge stated:

       I believe [Appellant] has made a knowing and intelligent waiver
       of his rights to trial by Judge and jury. Any questions he’s had,
       he’s immediately indicated that he didn’t understand something.
____________________________________________


note that Tiara Nash-Johnson and Cordell Nash-Matthews are sister and
brother.

                                           -3-
J-A16030-20


     He looked to his attorneys for explanation. He looked even to the
     District Attorney to explain it. I helped in the explanation as each
     thing was explained to him. He was satisfied and indicated that
     he understood. I am satisfied that we can move forward with the
     plea.
Id. at 12-13.

     The prosecutor then detailed the statutory maximums for each charge,

including a 20- to 40-year statutory maximum for third-degree murder and a

20- to 40-year maximum for criminal intent to commit murder, with serious

injuries. Id. at 13-15. Appellant then voiced his guilty plea to each of the

charges. Id. at 17. The trial judge accepted the plea and noted:

     Throughout these proceedings I’ve watched [Appellant]. Anytime
     he had a question, he asked one. It is clear to me that after
     discussion with his counsel and his family that he believed it was
     in his best interests to plead guilty to the charges as indicated by
     the District Attorney.

     Is that correct, sir?
Id. at 17-18. Appellant responded, “Yes, sir.” Id. at 18.

     Appellant’s counsel confirmed to the trial court that Appellant was

waiving his right to a presentence investigation report and wished to be

sentenced immediately. Id. The court then heard remarks from members of

the victims’ family, including victim Tiara Nash-Johnson, from Appellant’s

mother, and from Appellant himself. Id. at 19-24.     The court proceeded to

impose sentence, noting:

     [T]his court, of course, has reviewed his record. [Appellant] has
     a conviction for carrying without a license and escape. He did
     state time for that. [He also has a juvenile adjudication for a 2008
     firearm by a minor.] And the court’s taken into account that he

                                    -4-
J-A16030-20


      entered a plea, taken responsibility, which is the first step toward
      rehabilitation, and I am going to take that into consideration when
      I sentence him, but I also have to take into consideration that this
      was an absolutely pointless act over $40 and that there was no
      reason for this to have ended up as it has which brings us here
      today. And I couldn’t have said it any better than [Cordell’s uncle]
      said it. The pointless violence of young people today, and whether
      it’s over drugs, which usually is the case, or, in this case, over
      $40, the pointless loss of life.
Id. at 25 (some capitalization omitted). The court then sentenced Appellant

to 20 to 40 years in prison for third-degree murder and a consecutive sentence

of 10 to 20 years for criminal attempt–homicide.       Appellant’s aggravated

assault conviction merged with the criminal intent conviction. Sentences of

one to two years in prison for the two firearms convictions were ordered to

run concurrently with the criminal attempt sentence, resulting in an aggregate

sentence of 30 to 60 years in prison. The court also levied fines for each

conviction and granted restitution. Id. at 26-27.

      Five days later, on March 21, 2016, Appellant filed a pro se motion

challenging the validity of his guilty plea. In that motion, Appellant asserted

he “was given an open plea and promised by his Attorneys that he would

recieve [sic] a reasonable time frame of 19 yrs to 34 yrs or below.” Motion

Challenging Validity of Guilty Plea, 3/21/16, at ¶ 4. Despite the “promise,” he

“was contraly [sic] given a term of years totaling 30 to 60 years in which is

far beyond what was promised.” Id. at ¶ 6. He argued his counsel “was

ineffective on his behalf” for “ineffectivity in negotiating agreements with the

Commonwealth and geting [sic] [Appellant] far beyond what was agreed in


                                     -5-
J-A16030-20


time of 19 to 34 years or below.” Id. at ¶ 7(a). He contended that he suffered

prejudice due to counsel’s performance and that manifest injustice would

result if he were not permitted to withdraw his guilty plea “due to his

ineffective counsel.” Id. at ¶¶ 7-8.

      Because Appellant was represented at the time he filed his pro se

motion, the clerk of courts forwarded the filing to counsel of record. By letter

dated March 22, 2016, counsel addressed the two issues mentioned in

Appellant’s pro se motion and advised Appellant she did not believe there was

any legal basis for filing the motion. She also reminded Appellant of the option

of filing a petition under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546.

      Other than filings related to amendments of restitution, there is no

further activity reflected on the docket until February 3, 2017, when Appellant

filed a pro se “Motion to Reinstate Post-sentence and Appellant Rights ‘Nunc

Pro Tunc.’” In that motion, Appellant indicated he wanted to pursue post-

sentence rights and a direct appeal.

      On March 6, 2017, Appellant filed a pro se PCRA petition. Counsel was

appointed but, subsequently, filed a motion to withdraw.       The PCRA court

determined that appointed PCRA counsel failed to address Appellant’s claims

regarding withdrawing his guilty plea and pursuing a direct appeal. Therefore,

by orders entered dated April 18, 2019, the court permitted counsel to




                                       -6-
J-A16030-20


withdraw, granted Appellant the right to file a post-sentence motion nunc pro

tunc and to pursue a direct appeal, and appointed new PCRA counsel.

       New counsel filed a post-sentence motion nunc pro tunc on July 17,

2019. In the motion, Appellant requested an evidentiary hearing to determine

the merits of Appellant’s request to withdraw his guilty plea and to pursue a

direct appeal, and argued that his sentence of 30 to 60 years was excessive.

In its response filed on August 19, 2019, the Commonwealth asked the court

to dismiss Appellant’s first claim, contending it was an ineffectiveness of

counsel claim improperly presented in a post-sentence motion or on direct

appeal. The Commonwealth further argued that Appellant’s claim of excessive

sentence should not be considered because he failed to raise a substantial

question.

       By order entered September 10, 2019, the trial court denied Appellant’s

motion. The court explained there is no basis for granting post-sentence relief

when a defendant enters a knowing and intelligent guilty plea. Further, the

court stated that claims of ineffectiveness were not appropriately before the

court on a post-sentence motion. This timely appeal followed.3



____________________________________________


3 On December 4, 2019, the trial court issued a Rule 1925(a) opinion,
incorporating its September 10, 2019 opinion and order, and indicating the
court did not order Appellant to file a Rule 1925(b) statement in light of the
court’s familiarity with Appellant’s claims. We remind Appellant’s counsel of
the requirement under Pa.R.A.P. 2111(d) to include in an appellant’s brief an



                                           -7-
J-A16030-20


        Appellant asks us to consider two issues in this appeal:

        1.    Did the trial court err in denying [Appellant’s] post-sentence
              motion wherein he requested to withdraw his guilty plea?

        2.    Whether the imposition of an aggregate sentence of thirty
              (30) to sixty (60) years incarceration was excessive given
              the circumstances of Appellant, Dominque Baines, when the
              sentence was an abuse of discretion and manifestly
              unreasonable as the gravity of the offense was already
              taken into consideration by the grading of the offense and
              the attendant [offense gravity score] applied to the offense,
              was contrary to the fundamental norms underlying the
              sentencing process, where more emphasis was placed on
              the incident than on the rehabilitative needs of [Appellant],
              and failed to account for mitigating factors including
              [Appellant’s] age and acceptance of responsibility?

Appellant’s Brief at 5.4

        In his first issue, Appellant argues the trial court erred in denying his

post-sentence motion to withdraw his guilty plea. Appellant argues that he

“clearly did not enter a knowing, intelligent and voluntary plea and the

confusion about the maximum potential sentence he faced coincides and

supports his assertion that his plea counsel erroneously informed him about

this ultimate sentence exposure and the amount of time he would receive.”

Appellant’s Brief at 11.

        As the trial correctly observed:

____________________________________________


averment that no order to file a Rule 1925(b) statement was entered by the
trial court.


4   We note Appellant was twenty-three years old as of May 16, 2015.


                                           -8-
J-A16030-20


       Because [Appellant’s] request to withdraw his guilty plea comes
       before us upon his post-sentence motion, we may not consider
       claims that plea counsel provided ineffective assistance. “Claims
       of ineffective assistance of counsel are to be deferred to PCRA
       review; trial courts should not entertain claims of ineffectiveness
       upon post-verdict motions; and such claims should not be
       reviewed upon direct appeal.” Commonwealth v. Holmes, 79
A.3d 562, 576 (Pa. 2013).

Trial Court Opinion, 9/10/19, at 4.5

       Because Appellant’s ineffectiveness claims were not properly before the

trial court, the court limited its consideration of Appellant’s first issue to

whether he raised “a cognizable basis upon which to withdraw his guilty plea.”
Id.

       As this Court explained in Commonwealth v. Culsoir, 209 A.3d 433,

(Pa. Super. 2019):

       [T]he decision to allow a defendant to withdraw a plea post-
       sentence is a matter that rests within the sound discretion of the
       trial court. See Commonwealth v. Muhammad, 794 A.2d 378,
       [382] (Pa. Super. 2002). Moreover, a request to withdraw a guilty
       plea after sentencing is subject to higher scrutiny “since courts
       strive to discourage [the] entry of guilty pleas as sentence-testing
       devices.” Commonwealth v. Flick, 802 A.2d 620, 623 (Pa.
       Super. 2002) (citation omitted). Therefore, in order to withdraw
       a guilty plea after the imposition of sentence, a defendant must
       make a showing of prejudice which resulted in a “manifest
       injustice.” Id. (citation omitted). A defendant meets this burden
       only if he can demonstrate that his guilty plea was entered
       involuntarily,    unknowingly,     or     unintelligently.      See
       Commonwealth v. Stork, 737 A.2d 789, 790 (Pa. Super. 1999).



____________________________________________


5 The court noted two exceptions to the prohibition against considering
ineffectiveness claims on direct appeal. Neither applies here. Id. (citing
Commonwealth v. Harris, 114 A.3d 1, 5-6 (Pa. Super. 2015)).

                                           -9-
J-A16030-20


      Once a defendant enters a guilty plea, it is presumed that he was
      aware of what he was doing. See id. at 790. Consequently,
      defendants are bound by statements they make during their guilty
      plea colloquies and may not successfully assert any claims that
      contradict those statements. See Muhammad, 794 A.2d at 384.
Id. at 437.

      The trial court appropriately applied the above standard in its analysis.

The court determined:

      Here, although [Appellant] expresses dissatisfaction with the
      sentence, his plea was nothing less than voluntary, knowing and
      intelligent, and therefore, no manifest injustice occurred.
      [Appellant] acknowledged that he understood each charge to
      which he pled guilty, the elements of each charge, the burden of
      proof the Commonwealth would bear at trial, the relinquishment
      of the right to trial by judge or jury, and the limitations upon his
      appellate rights. (N.T. pp. 4-13).

      [Appellant] acknowledged his understanding that he was pleading
      guilty to a reduced charge of third degree murder from first degree
      murder and the court would exercise its discretion in sentencing[.]

              ....

      The court addressed the maximum sentence [Appellant] faced,
      and [Appellant] acknowledged his understanding[.]

Trial Court Opinion, 9/10/19, at 5-6, 8 (some capitalization omitted). The

record, as reflected in excerpts quoted above, establishes that the trial court

properly exercised its discretion in denying Appellant’s motion to withdraw his

guilty plea. Appellant’s first issue fails.

      In his second issue, Appellant presents a discretionary aspects of

sentencing claim. As this Court reiterated in Commonwealth v. Zirkle, 107
A.3d 127 (Pa. Super. 2014):


                                       - 10 -
J-A16030-20


      Our standard of review is as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely by an
         error in judgment. Rather, the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons of
         partiality, prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

         Commonwealth v. Hoch, 936 A.2d 515, [518] (Pa. Super.
         2007) (citation omitted).

         The right to appellate review of the discretionary aspects of
         a sentence is not absolute, and must be considered a
         petition for permission to appeal. See Hoch, 936 A.2d at
         518 (citation omitted). An appellant must satisfy a four-
         part test to invoke this Court’s jurisdiction when challenging
         the discretionary aspects of a sentence.

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal;
            (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect; and (4) whether there is a substantial question
            that the sentence appealed from is not appropriate
            under the Sentencing Code.

         Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.
         2010) (citations omitted).
Id. at 132 (quoting Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265-

66 (Pa. Super. 2014)).

      In the instant case, Appellant filed a timely notice of appeal, satisfying

the first prong.   His brief includes a statement of reasons relied upon for

allowance of appeal as required by Pa.R.A.P. 2119(f), satisfying the third


                                       - 11 -
J-A16030-20


prong. Therefore, we limit our discussion to the second and fourth prongs,

i.e., whether Appellant preserved the issue in his post-sentence motion and

whether Appellant presents a substantial question that his sentence is not

appropriate under the Sentencing Code.

        Appellant    contends      his   sentence     was     excessive      under   the

circumstances, and that the trial court “failed to state sufficient reasons, on

the    record, for    [his]   sentence,”       and “failed   to   consider   Appellant’s

rehabilitative needs.” Appellant’s Brief at 8. However, Appellant does not cite

any authority to support his assertion that any of the claimed bases is

sufficient to invoke this Court’s jurisdiction.

        This Court has recognized that a failure to state sufficient reasons for a

sentence on the record presents a substantial question, see, e.g.,

Commonwealth v. Simpson, 829 A.2d 334, 338 (Pa. Super. 2003) (citing

Commonwealth v. Wellor, 731 A.2d 152, 155 (Pa. Super. 1999)). However,

Appellant did not preserve the claim at sentencing or in his post-sentence

motion.     Therefore, it is waived.      Commonwealth v. Cartrette, 83 A.3d
1030, 1043 (Pa. Super. 2013) (citing Commonwealth v. Kittrell, 19 A.3d
532, 538 (Pa. Super. 2011)).6 Nevertheless, Appellant also contends the trial


____________________________________________


6   In his post-sentence motion, Appellant asserted:

        a. Seemingly little consideration was given to the character,
        background, and history of the defendant;



                                          - 12 -
J-A16030-20


court failed to consider his rehabilitative needs. Appellant did preserve this

claim in his post-sentence motion7 as well as in his Rule 2119(f) statement,

and this Court has recognized that a claimed failure to consider rehabilitative

needs raises a substantial question. Cartrette, 83 A.3d at 1042. Therefore,

we shall consider it.

        With respect to Appellant’s sentence, the trial court stated, “It is beyond

purview that sentencing is vested in the sound discretion of the sentencing

judge.”     Trial Court Opinion, 9/10/19, at 10 (citing Commonwealth v.

Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006); Commonwealth v.

Smith, 673 A.2d 893 (Pa. 1996)). Quoting Commonwealth v. Pasture, 107
A.3d 21 (Pa. 2014), the court observed:

        Simply stated, the sentencing court sentences the flesh-and-blood
        defendants and the nuances of sentencing decisions are difficult
        to gauge from the cold transcript used upon appellate review.
        Moreover, the sentencing court enjoys an institutional advantage
        to appellate review, bringing to its decisions an expertise,
        experience, and judgment that should not be lightly disturbed.



____________________________________________


        b. Little consideration was given to the minimum sentence
        necessary for the protection of the public;

        c. The sentence imposed was based solely on the negative aspects
        of the offense without giving proper weight to the defendant’s
        background and character; and

        d. The sentence imposed does not reflect the requisite
        consideration for beginning the rehabilitation of the defendant.

Appellant’s Post-Sentence Motion, Nunc Pro Tunc, 7/19/19 at ¶ 11.
7   See n.5, Post-Sentence Motion at ¶ 11d.

                                          - 13 -
J-A16030-20


Trial Court Opinion, 9/10/19, at 10 (quoting Pasture, 107 A.2d at 27)

(internal citations omitted).

      The trial court recognized that an appellate court employs an abuse of

discretion standard when reviewing a sentencing court’s decision, and

considers whether a sentence is “manifestly unreasonable or the result of

partiality, prejudice, bias or ill-will[.]” Id. at 11 (quoting Smith, 673 A.2d at

895). Further, an appellate court must consider the factors set forth in the

Pennsylvania Sentencing Code, 42 Pa.C.S.A. § 9781(c), including the nature

and circumstances of the offense, the opportunity of the trial court to observe

the defendant, and the sentencing guidelines. Id. Moreover, the sentencing

court must consider the factors set forth in 42 Pa.C.S.A. § 9721(b), including

the protection of the public, gravity of the offense in relation to the impact on

the victim and the community, and the rehabilitative needs of the defendant.
Id. (citing Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006)).

      Here, the trial court explained that it imposed a sentence within

statutory limits and it “properly considered the circumstances of the offense,

the impact of the murder upon the victim’s family and community, and

[Appellant’s] acceptance of responsibility for the crime.” Id. at 11-12. The

court noted that it took into account that Appellant entered a plea, “which is

the first step toward rehabilitation, and I’m going to take that into

consideration when I sentence him.” Id. at 11.    However, the court also

acknowledged that it would consider that the murder was “an absolutely


                                     - 14 -
J-A16030-20


pointless act over $40 and that there was no reason for this to have ended up

as it has.” Id.

      Based on the record before us, we find the trial court properly exercised

its discretion in imposing a sentence that was neither manifestly unreasonable

nor the result of partiality, prejudice, bias or ill-will. Therefore, Appellant is

not entitled to relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2020




                                     - 15 -